Case 1:19-ap-01009     Doc 31    Filed 11/05/19 Entered 11/06/19 10:22:16          Desc Main
                                 Document     Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.

IT IS SO ORDERED.




Dated: November 5, 2019




________________________________________________________________

                       UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

In Re                                      )
                                           )   Case No. 18-12585
SUZANNE BAIR                               )   Chapter 7
                                           )   Judge Buchanan
              Debtor                       )
                                           )
                                           )
EILEEN K. FIELD, CHAPTER 7                 )
TRUSTEE                                    )   Adversary Case No. 19-1009
           Plaintiff                       )
                                           )
v.                                         )
                                           )
DAVID EARL BAIR, JR.                       )
                                           )
              Defendant(s)                 )
                                           )

                    ORDER ADJOURNING STATUS CONFERENCE

      This matter is before this Court on Defendant David E. Bair, Jr.'s Motion for Summary
Judgment [Docket Number 18], Plaintiff's Response to Defendant David E. Bair, Jr.'s Motion for
Summary Judgment [Docket Number 20], Plaintiff's Reply in Support of Motion for Summary
Judgment [Docket Number 21] and Notice of U.S. Trustee’s Motion to Revoke Discharge in
Chapter 7 Bankruptcy Case of David E. Bair, Jr. [Docket Number 22].
Case 1:19-ap-01009      Doc 31    Filed 11/05/19 Entered 11/06/19 10:22:16            Desc Main
                                  Document     Page 2 of 2



        A status conference was held on October 17, 2019 [Docket Number 23], at which the Court
orally adjourned it to a later date.

       This matter is adjourned for status conference to be conducted by the Honorable Beth
A. Buchanan, United States Bankruptcy Judge, at the United States Bankruptcy Court, Atrium
Two Building, Suite 814, Courtroom 1, 221 East Fourth Street, Cincinnati, Ohio on December 3,
2019 at 2:00 p.m.

        Should counsel fail to appear at this status conference or comply with the provisions set
forth above, this Court may take such action as provided by law, including granting or denying the
requested relief or imposition of sanctions pursuant to LBR 9011-3.

       SO ORDERED.

No unauthorized cellular phones, cameras, recording devices, weapons, pagers or other
portable electronic devices are permitted on the Court's premises.

Distribution List:

       Default List Plus:

       Christine B. Hill, Esq.
       Jeffrey M. Nye, Esq.
       Paul T. Saba, Esq.
